Case: 10-50991     Document: 00511579554         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 10-50991
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MANUEL NAJERA-GANDARA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1619-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Jose Manuel Najera-Gandara (Najera), represented by appointed attorney
Alberto M. Ramon, appeals from his conviction for illegal reentry after
deportation.     He contends solely that he received ineffective assistance of
counsel.
        The record is not sufficiently developed to permit direct review of Najera’s
ineffective assistance of counsel claims. See United States v. Bounds, 943 F.2d
541, 544 (5th Cir. 1991). Therefore, Najera’s appeal is DISMISSED as frivolous.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50991    Document: 00511579554      Page: 2    Date Filed: 08/22/2011

                                  No. 10-50991

See 5TH CIR. R. 42.2. Attorney Ramon is WARNED that he “ha[s] no duty to
bring frivolous appeals; the opposite is true[,]” United States v. Burleson, 22 F.3d
93, 95 (5th Cir. 1994), and that frivolous appeals in the future may subject
counsel to sanctions.




                                         2